 1   GLENN B. McCORMICK
     Acting United States Attorney
 2   District of Arizona
 3   TODD M. ALLISON
     Arizona State Bar No. 026936
 4   DAVID A. PIMSNER
     Arizona State Bar No. 007480
 5   RACHEL C. HERNANDEZ
     Arizona State Bar No. 016543
 6   Assistant United States Attorneys
     REBECCA A. HACISKI
 7   District of Columbia Bar No. 996656
     Trial Attorney, Office of International Affairs
 8   Two Renaissance Square
     40 N. Central Ave., Suite 1800
 9   Phoenix, Arizona 85004
     Telephone: 602-514-7500
10   Email: Todd.Allison@usdoj.gov
     Email: David.Pimsner@usdoj.gov
11   Email: Rachel.Hernandez@usdoj.gov
     Email: Rebecca.Haciski@usdoj.gov
12   Attorneys for the United States
13                        IN THE UNITED STATES DISTRICT COURT
14                             FOR THE DISTRICT OF ARIZONA
15
     In the Matter of the Extradition of Ali                        No. 20-8033MJ
16   Yousif Ahmed Al-Nouri a/k/a Ali Youssef
     Ahmed Al-Nouri, Ali Ahmed, Ali Yousif
17   Ahmed Al Noori, Ali Yousif Ahmed Nouri,                UNITED STATES’ NOTICE
     Ali Al-Daleme, Ali Yousif Ahmed Al-                     RE: SECOND AMENDED
18   Mahmadi, Ali Yousif Ahmed, and Ali                           EXHIBIT LIST
     Yousif Nouri.
19
20
21          The United States of America, by and through the undersigned attorneys, hereby
22   notifies this Court of amendments to its exhibit list for the upcoming extradition hearing in
23   this matter.
24          On May 14, 2021, the government filed an amended exhibit list. (Doc. 227.) The
25   document listed, as Exhibit 3, the “Declaration of Tom Heinemann, Department of State
26   signed April 15, 2021”; and, as Exhibit 4, the “Declaration of Tom Heinemann, Department
27   of State signed May 10, 2021.” The declarations relate to the request submitted by the
28
 1   Government of Iraq for the extradition of Ali Yousef Ahmed al-Nouri (“Ahmed”). Copies
 2   of these declarations were previously disclosed to Ahmed’s counsel.
 3          The State Department advised undersigned counsel that it attempted to send the
 4   original authenticated declarations to the United States Attorney’s Office in Phoenix in
 5   May 2021, but the declarations never arrived. As of the date of this filing, they appear to
 6   have been lost. See Exhibit 1, attached hereto.
 7          Mr. Heinemann subsequently executed new versions of both declarations, both of
 8   which are dated July 1, 2021. They have each been authenticated via certificates signed on
 9   behalf of the Secretary of State, as were the previous versions. The content of these July
10   declarations is identical to that of the original documents.
11          Because the declarations listed on the previously filed exhibit list are not available
12   and cannot be presented in original form at the extradition hearing, the government has
13   amended its exhibit list to include the July declarations as Exhibits 3 and 4 instead, as
14   reflected in the Second Amended Exhibit List attached hereto as Exhibit 2.
15      The government has disclosed the July 1, 2021, declarations to Ahmed’s counsel, and
16   advised that the United States’ exhibit list will be amended to reflect this change. Because
17   the declarations contain no new content, Ahmed is not prejudiced by substituting them for
18   the previous versions.
19      In addition to amending the dates of Exhibits 3 and 4, the government has added the
20   Declaration of Wafa Al-Karbouli, the FBI linguist who translated Iraq’s supplemental
21   extradition documents as Exhibit 7. The Court granted the government’s Motion for Leave
22   to Supplement the Record (Doc. 254), permitting the United States to move to admit the
23   supplemental extradition documents from the government of Iraq, the English translation
24   of the supplemental documents and the declaration of the FBI linguist who prepared the
25   English translation. (Doc. 255.) Accordingly, the declaration of the FBI linguist has been
26   added to the Second Amended Exhibit List as Exhibit 7.
27
28


                                                 -2-
 1   RESPECTFULLY SUBMITTED this 12th day of July, 2021.
 2
                                 GLENN B. McCORMICK
 3                               Acting United States Attorney
                                 District of Arizona
 4
                                 s/ Todd M. Allison
 5                               TODD M. ALLISON
                                 DAVID A. PIMSNER
 6                               RACHEL C. HERNANDEZ
                                 Assistant United States Attorneys
 7                               REBECCA A. HACISKI
                                 Trial Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                  -3-
 1                               CERTIFICATE OF SERVICE

 2         I hereby certify that on July 12, 2021, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing documents, and sent
 4   the attached document to the following registrant(s):
 5
     Jami Johnson
 6   Dan Kaplan
     Counsel for Ali Yousif Ahmed Al-Nouri
 7
 8
     s/ Norma Hernandez
 9   United States Attorney’s Office
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
